Citation Nr: 0203704	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  91-49 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim of entitlement to service connection 
for hypertension for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  During the pendency of this 
appeal, the appellant moved to Arizona, and jurisdiction over 
the case was transferred to the Phoenix, Arizona, RO.

By decisions dated in June 1996, September 1997, and December 
2000, the Board remanded the case to the RO for various 
development.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hypertension by decision dated in August 1985.  The RO's 
decision represents the last final disallowance of 
entitlement to service connection for hypertension on any 
basis.

2.  In January 1989, the veteran filed a claim for 
entitlement to service connection for hypertension on the 
basis of new and material evidence, but he died in April 
1990, while his claim was pending on appeal.

3.  According to the Certificate of Death, the immediate 
cause of the veteran's death was listed as cardiorespiratory 
arrest due to pulmonary embolus as a consequence of acute 
right cerebrovascular accident.  Hypertension was listed as a 
significant condition contributing to death but not related 
to the cause of death.

4.  In August 1990, the appellant, the veteran's wife, filed 
claims for accrued benefits and dependency and indemnity 
compensation for the cause of the veteran's death.  

5.  The evidence submitted since the RO's August 1985 
decision, which includes statements made by the veteran 
before his death, the appellant's subsequent statements and 
testimony, the undated statement of a family friend, and VA 
hospital and outpatient treatment records, in an attempt to 
reopen the claim for service connection, does not bear 
directly and substantially on the issue of entitlement to 
service connection for hypertension.

6.  At the time of the veteran's death, service connection 
had not been established for any disability. 

7.  The disorders that resulted in the veteran's death, to 
include pulmonary embolus, cerebrovascular accident, and 
hypertension had their onset long after service and are 
unrelated to service or any incident thereof.

8.  No competent evidence has been submitted that would tend 
to support the appellant's allegations that the cause of the 
veteran's death was related to his active military service.

CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's August 1985 
decision denying the claim of entitlement to service 
connection for hypertension is not new and material and the 
claim, for purposes of accrued benefits, has not been 
reopened.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

2.  Neither pulmonary embolus, cerebrovascular accident, nor 
hypertension were incurred in or aggravated by active 
service, nor may hypertension be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1337, 5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, the Board notes 
that with certain enumerated disorders such as cardiovascular 
renal disease, including hypertension, service incurrence may 
be presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  This presumption is rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Further, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to receive at the time of 
death based on existing ratings or decisions or those 
benefits due, based on evidence in the file at the date of 
death that were unpaid for a period not to exceed two years 
prior to death may be paid to his spouse, children or 
dependent parents as accrued benefits.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 2001) and 38 C.F.R. § 3.1000 (2001).

Turning first to the claim of new and material evidence for 
purposes of accrued benefits, the Board notes that unappealed 
rating decisions are final with the exception that a claim 
may be reopened by submission of new and material evidence.  
However, when an appellant seeks to reopen a claim based on 
new evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Due to the 
effective date of the amended regulation, the new standard is 
not applicable to the appellant's claim.

Historically, the veteran initially filed a claim for 
hypertension in July 1984, several months after suffering a 
debilitating stroke.  By rating decision dated in May 1985, 
the RO found the veteran incompetent and his wife was 
ultimately appointed his guardian.  In August 1985, the RO 
denied entitlement to service connection for hypertension on 
the basis that the veteran's service medical records failed 
to show a diagnosis of hypertension.  The RO also noted that 
hypertension was not shown within the one year presumptive 
period.  He was notified of the decision and did not 
disagree.  The decision became final after one year.

In January 1989, the veteran filed another claim for 
entitlement to service connection for hypertension.  He 
maintained, in essence, that his blood pressure was over the 
normal limit during service.  However, while the claim was 
pending on appeal, the veteran died in April 1990, with the 
cause of death listed on the Death Certificate as 
cardiorespiratory arrest due to pulmonary embolus as a 
consequence of acute right cerebrovascular accident.  
Hypertension was listed as another significant condition 
contributing to death but not related to the cause of death.

In August 1990, the appellant, the veteran's wife filed a 
claim for accrued benefits and service connection for the 
cause of the veteran's death.  She contends, in essence, that 
the veteran exhibited evidence of hypertension during 
military service and thereafter.  She also, in effect, 
maintains that she is entitled to service connection for the 
cause of the veteran's death on the basis that the veteran's 
hypertension was related to his ultimate demise.

The Board will first consider the appellant's claim for 
service connection for hypertension, based on new and 
material evidence.  In support of her claim, the appellant 
submitted service medical record showing a single blood 
pressure reading recorded at 136/86 in March 1945, at the 
time of the veteran's induction into service.  In essence, 
she maintains that a blood pressure reading is evidence of 
hypertension because the veteran was too young at the time to 
have a blood pressure in this range.  However, the Board 
notes that the veteran's service medical records were 
specifically considered by the RO in its August 1985 
decision, including the induction examination.  Accordingly, 
the Board finds that this evidence is duplicative of evidence 
previously considered and is, therefore, not "new" as 
required under the applicable statutory and regulatory 
provision.  As such, the claim cannot be reopened on the 
basis of this evidence.  Parenthetically, for purposes of VA 
regulations, the Board notes that a blood pressure of 136/86 
is not considered hypertension.

In addition, the Board has considered a large volume of VA 
medical records and other VA medical records associated with 
the claims file throughout the years, including hospital 
records from the veteran's initial stroke in 1984 and his 
terminal hospital records.  Of note, the August 1984 
discharge summary reflects that the veteran was first 
hospitalized at a VA facility in 1980 for hypertension and 
atypical chest pain and again in March 1984 for syncope.  
There is no medical evidence of hypertension prior to 1980 
either shown or referenced in any of the other medical 
records.  

While it is apparent that the veteran received treatment for 
a variety of medical problems, including hypertension and a 
debilitating stroke in 1984, the records fail to show a 
diagnosis of hypertension until 1980, some 40 years after 
military service.  The Board finds that the initial clinical 
diagnosis of hypertension, occurring some 40 years after 
active duty, is too remote in time to be reasonably 
attributable to service.  In addition, the Board notes that 
there is no objective medical evidence to suggest that the 
veteran developed hypertension proximate to his military 
service.  Further, no treating physician ever established a 
causal relationship between the veteran's hypertension and 
his military service.  Thus, while new, this evidence is not 
material as it does not provide probative information 
connecting the veteran's hypertension to service and, in 
fact, supports a finding of hypertension many years after 
service separation.

The Board has also considered the appellant's testimony that 
the veteran had been treated for hypertension since service 
separation.  In addition, she submitted a statement from a 
family friend that he assisted in taking the veteran to the 
hospital or doctor shortly after the veteran returned home 
from the Navy.  The family friend noted that the veteran was 
being treated at the hospital for high blood pressure.  
Although lay statements may be probative as to observable 
symptomatology, they do not constitute competent evidence of 
a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The appellant and the family friend lack the medical 
expertise to offer an opinion as to the diagnosis of a 
medical disability or its causation.  The appellant and the 
other lay witnesses are not competent to establish that the 
veteran suffered from hypertension prior to the time this 
medical entity was diagnosed by a medical professional or to 
provide probative evidence as to a relationship between 
hypertension, first diagnosed many years after the veteran's 
military service, and such service.  The Board is 
particularly wary of the appellant's continued assertions 
that the service medical records reflect a diagnosis of 
hypertension when the veteran's highest blood pressure 
reading was noted to be 136/86, which is not considered 
hypertensive for VA purposes.  In this case, there is no 
evidence that the appellant or the family friend have any 
medical expertise, or is otherwise qualified to render a 
medical opinion.

In the absence of competent evidence of a medical nexus 
between the veteran's hypertension and military service, and, 
as none of the evidence discussed above is both new and 
material, the claim for entitlement to service connection for 
hypertension for purposes of accrued benefits is not 
reopened.  38 C.F.R. § 3.156 (2001).

Having determined that the veteran's hypertension is not 
service-connected, the Board will now turn to the appellant's 
claim for service connection for the cause of the veteran's 
death.  In order to establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001).  The Board notes that, 
for purposes of the regulations, a contributory cause of 
death is defined to be one that "contributed substantially 
or materially" to death, that it "combined" to cause 
death, that it "aided or lent assistance" to the production 
of death.  It is not sufficient to show that it casually 
shared in producing death but rather a causal connection must 
be shown.  38 C.F.R. § 3.312 (2001).  Further, when all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Review of the relevant clinical evidence of record, including 
the service medical records, does not reveal any evidence 
which would tend to show a relationship between pulmonary 
embolus, cerebrovascular accident, or hypertension and the 
veteran's military service.  In this regard, the service 
medical records do not contain findings indicative of any of 
the above disorders.  Of note, while the appellant has 
asserted that the veteran demonstrated hypertension in 
service, the Board finds that a single blood pressure reading 
of 136/86 is not sufficient to establish chronic 
hypertension, regardless of the age that the veteran was at 
the time the blood pressure reading was made.

Moreover, the evidence shows that the veteran was not treated 
for hypertension until 1980 at the earliest, some 40+ years 
after service separation.  The Board has weighed the 
appellant's assertions that the veteran received treatment 
for hypertension shortly after service separation and a 
family friend's recollections that he took the veteran to the 
hospital shortly after service for treatment for 
hypertension, against the objective medical evidence showing 
a past medical history of hypertension since 1980 and finds 
the objective medical evidence more credible.  Of note, 
neither the appellant nor the friend are competent to 
establish a diagnosis of hypertension nor determine when the 
veteran's hypertension first developed.  

Further, there is no contrary medical evidence contained in 
the claims file diagnosing hypertension to prior to 1980.  A 
past medical history for hypertension was reported to 1980 at 
the time the veteran received treatment for a stroke in 1984.  
Inasmuch as this history was offered in conjunction with 
necessary medical treatment, it is highly probative.  There 
was no medical evidence at the time of the veteran's 1984 
treatment for a stoke or thereafter dating the initial 
treatment for hypertension prior to 1980.  Therefore, the 
Board places more probative weight on the objective medical 
evidence of record dating the veteran's hypertension to 1980 
rather than the uncorroborated assertions of lay persons.  
Accordingly, the Board finds that the appellant has failed to 
produce any competent evidence which would tend to show a 
connection between any of the disorders that contributed to 
the veteran's death and his period of military service.  

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which, among other things, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§ 5103A (West 2001).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the appellant in the development of this claim under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, the appellant and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Further, it appears that all medical records 
identified by the appellant (and the veteran prior to his 
death) have been associated with the claims file.  
Specifically, the veteran noted private medical treatment 
after military service but the doctor had retired and the 
medical records were not available.  As such, there is no 
reason to seek additional development with respect to private 
treatment records. Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for hypertension 
for purposes of accrued benefits is not reopened and the 
benefit sought on appeal is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

